Citation Nr: 1603298	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from February 1978 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the RO issued another rating decision addressing the Veteran's service connection claim for obstructive sleep apnea in August 2015.  This rating decision stated that the issue of entitlement to service connection for obstructive sleep apnea was reopened and the previous denial of the Veteran's claim was confirmed.  However, the Veteran responded to the April 2009 rating decision with a timely notice of disagreement in July 2009.  The RO then furnished a November 2009 statement of the case, and the Veteran submitted a VA Form 9 in January 2010.  Thus, the April 2008 rating decision did not become final, and the Veteran's initial service connection claim for obstructive sleep apnea remained pending throughout the appeal period.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD). However, in an October 2013 rating decision, the RO granted service connection for anxiety disorder with subthreshold PTSD.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the appellant disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status. Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In a January 2010 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  An August 2014 letter notified that the Veteran that he had been placed on the list of persons wanting a travel board hearing, and advised him of other options.  In response to that letter, the Veteran informed VA in August 2014that he was withdrawing his hearing request.  Thus, there is no outstanding hearing request.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA medical opinion was obtained in April 2013 in connection with the claim for service connection for sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's sleep apnea was diagnosed after service.  He also noted the statements indicating that the Veteran had experienced tiredness and snoring prior to his diagnosis.  He explained that that these types of complaints were not sleep apnea, as the disorder was caused by an upper airway blockage.  However, the examiner did not address the March 2008 statement from the Veteran's ex-wife indicating that she noticed the Veteran having difficulty breathing and gasping for air while sleeping during her marriage to him between 1984 and 2001.  Thus, an additional medical opinion is needed.

The Board also notes that additional evidence has been associated with the claims folder since the issuance of a November 2013 supplemental statement of the case.  The Veteran did not provide a waiver of the RO's initial consideration of that evidence, nor has the RO readjudicated the claim in a supplemental statement of the case.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31  and 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.

In addition, the claims file does not contain any VA treatment records dated since October 2013.  Therefore, as the case is already being remanded, the AOJ should obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated since October 2013.

2.  After completing the foregoing development, the case should be referred to the October 2013VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's sleep apnea.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that sleep apnea manifested during the Veteran's military service or is otherwise causally or etiologically related thereto, including any symptomatology therein.  

In rendering an opinion, the examiner should consider the following:  1) the March 2008 statement from the Veteran's ex-wife indicating that she noticed the Veteran having difficulty breathing and gasping for air while sleeping during their marriage between 1984 and 2001; 2) the November 1999 record from Eisenhower Army Medical Center that indicated that the Veteran needed to lose weight; 3) the April 1995 service treatment record that noted that the Veteran suffered from wheezing, especially at night; 4) the June 1991 Report of Medical History in which the Veteran stated that he experienced tiredness and headaches; 5) the April 2001 Walter Reed Army Medical Center treatment record that noted the Veteran's report of shortness of breath, dizziness, congestion, and wheezing; and 6) the Veteran's March 2008 statement discussing his chemical exposures at King Faud Air Base.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




